Citation Nr: 1033101	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  10-25 978	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder (diagnosed as tendonitis).

2.  Entitlement to service connection for a bilateral hand 
disorder (diagnosed as bilateral carpal tunnel syndrome).

3.  Entitlement to service connection for a skin disorder 
(diagnosed as urticaria).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant had active service in the United States Navy from 
July 1998 to June 2006, including service in Afghanistan.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision issued by the above 
Department of Veterans Affairs (VA) Regional Office (RO) which, 
in part, denied the appellant's claims of entitlement to service 
connection for a left shoulder disorder, bilateral hand numbness 
and a skin disorder.

The issue of entitlement to service connection for 
vasomotor rhinitis been raised by the record in that the 
September 2007 VA medical examiner stated that "for the 
claimant's claimed condition of sinusitis" the diagnosis 
was vasomotor rhinitis.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the scope of a mental 
health disability claim includes any mental disability which may 
reasonably be encompassed by the claimant's description of the 
claim, the reported symptoms, and any other pertinent information 
of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per 
curiam).  That holding was expanded to encompass other conditions 
in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A 
claimant's identification of the benefit sought does not require 
any technical precision).  However, the issue of entitlement 
to service connection for vasomotor rhinitis has not been 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over that issue, and it is referred to the 
AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

In response to the April 2010 Statement of the Case, the 
appellant submitted a VA Form 9 in June 2010.  She requested a 
Travel Board hearing in that Form 9.  The RO never scheduled any 
such hearing.  A hearing on appeal must be granted when, as in 
this case, an appellant expresses a desire for it.  38 C.F.R. 
§ 20.700(a).

In view of the foregoing, this case must be REMANDED for the 
following action:

1.  The RO should schedule the appellant 
for a Board hearing in accordance with 
applicable procedures set out in 38 C.F.R. 
§ 20.704.  The RO should notify the 
appellant of the date, time and place of 
such a hearing by letter mailed to her 
current address of record.  

2.  The appellant is advised that if she 
desires to withdraw the hearing request 
prior to the hearing, she may do so in 
writing pursuant to applicable provisions.  

3.  All correspondence pertaining to this 
matter should be associated with the claims 
file.

4.  After the hearing is conducted, or if 
the hearing request is withdrawn in writing 
prior to the hearing being conducted, the 
matter should be returned to the Board in 
accordance with the applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

